UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit



                            No. 97-40152
                          Summary Calendar


                      UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,


                               VERSUS


         RUBEN LEONIDES-JAIMES; JOSE MATILDE NAJERA AGUIRRE;
          ANDRES SANTANA-HERRERA; PEDRO BERRUETE-MALDONADO,

                                                Defendants-Appellants.




            Appeal from the United States District Court
                 for the Southern District of Texas
                           (B-96-CR-212-2)
                          December 22, 1997


Before WISDOM, WIENER, and DENNIS, Circuit Judges.

PER CURIAM:*

     A jury convicted the defendants/appellants of conspiracy to

transport and the transportation of undocumented aliens within the

United States.2   In this consolidated appeal, the defendants argue

that the evidence presented at trial was insufficient to support

their respective    convictions.    We   find   that   the   evidence   is


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     2
         See 18 U.S.C. § 371 and 8 U.S.C. § 1324(a)(1)(A)(ii).
sufficient to support the convictions.         We affirm.

     We will not disturb a conviction attacked on the basis of

evidence sufficiency if, viewing the evidence in the light most

favorable to the prosecution, any rational trier of fact could have

found the essential elements of the crime beyond a reasonable

doubt.3    Among the prosecution’s evidence in this case was the

testimony of Senior Border Patrol Agent Gilberto Perez.                  Perez

testified that on July 26, 1997, acting on an anonymous tip, he

encountered the defendants in an area notorious for the smuggling

of aliens. The defendants’ appearances matched the descriptions

given to Perez by the anonymous caller.        Agents took finger prints

and photographs of the defendants, but released them later that

morning.     The following night, electronic sensors alerted the

Border    Patrol   to   possible   smuggling   of   aliens   in    the   area

identified by the anonymous caller the previous night.                   Perez

proceeded to that location and observed the defendants in two

separate vehicles, at least one of which was also occupied by

illegal aliens.4    Agents found plastic bags containing women’s and

children’s clothing in the bed of one of the trucks.              A rational

trier of fact could reasonably have concluded that these items

belonged to illegal aliens being transported by the defendants. As

such, the jury could reasonably have found the essential elements

of the two crimes beyond a reasonable doubt.


     3
         Guzman v. Lensing, 934 F.2d 80, 82 (5th Cir. 1991)
    4
      The defendants appear to have used one of the trucks for the
purpose of conducting counter-surveillance.

                                     2
AFFIRMED.




            3